                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


LISA RAINES TINGLE,                         )
                                            )
                      Petitioner,           )
                                            )
               v.                           )             1:16CV1328
                                            )             1:14CR454-4
UNITED STATES OF AMERICA,                   )
                                            )
                      Respondent.           )


                                            ORDER

        The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on September 9, 2019, was served on the parties

in this action. (ECF Nos. 157, 158.) No objections were filed within the time prescribed by

§636.

        The Court hereby adopts the Magistrate Judge’s Recommendation.

        IT IS THEREFORE ORDERED that Petitioner’s motion seeking the appointment

of counsel to “review [her] sentence under Rule 35”, (ECF No. 115), is DENIED, that

Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence, as amended, (ECF Nos. 133,

135), is DENIED.

        A Judgment dismissing this action will be entered contemporaneously with this Order.

        This, the 3rd day of October 2019


                                            /s/ Loretta C. Biggs
                                            United States District Judge
